IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

PROFIT POINT TAX TECHNOLOGIES,
INC.,

Plaintiff, Civil Action No. 2:19-cv-698

Vv. Hon. William S. Stickman, IV

DPAD GROUP, LLP, JOHN MANNING, and
DANIEL STEELE,

Defendants.

 

 

ORDER OF COURT

Plaintiff Profit Tax Technologies, Inc. (““PPTT”) filed this action against Defendants
DPAD Group, LLP (“DPAD”), John Manning (“Manning”), and Daniel Steele (“Steele”)
(collectively, “Defendants”) on June 14, 2019. (ECF No. 1). In its Complaint, PPTT asserted
eleven claims: Breach of Contract (Count I); Breach of Fiduciary Duty (Count ID);
Misappropriation of Trade Secrets pursuant to the Defend Trade Secrets Act (Count IID);
Misappropriation of Trade Secrets pursuant to the Pennsylvania Uniform Trade Secrets Act
(Count IV); Unfair Competition (Count V); Unjust Enrichment (Count VI); Tortious Interference
with Prospective Contractual Relations (Count VII); Conversion (Count VII); Intentional
Misrepresentation (Count IX); Negligent Misrepresentation (Count X); and a claim for an
accounting (Count XI). Counts I and II are asserted against Manning and Steele only, and the
remaining claims are asserted against all Defendants.

Defendants filed a Motion to Dismiss (ECF No. 15), and after a Report and
Recommendation was filed by Magistrate Judge Maureen P. Kelly on January 29, 2020 giving

the parties until February 12, 2020 to file written objections thereto, and no Objections having
been filed, and upon independent review of the record, the Court hereby ADOPTS Magistrate
Judge Kelly’s Report and Recommendation as the opinion of the Court.

AND NOW, this HS day of February 2020, IT IS HEREBY ORDERED that
Defendants’ Motion to Dismiss (ECF No. 15) is GRANTED IN PART and DENIED IN PART.
The Motion to Dismiss is GRANTED with respect to Counts I, III, IV, [X, X and XI. These
claims are dismissed without prejudice and with leave for Plaintiff to amend the Complaint, as
appropriate, given the apparent discrepancies between Plaintiff's arguments in its pleadings and
the facts as alleged in the Complaint. The Motion to Dismiss is DENIED with respect to the

remaining claims.

BY THE COURT:

alu ¢ tem

WILLIAM S. STICKMAN, IV
UNITED STATES DISTRICT JUDGE

 

 
